IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-30621
                        Conference Calendar



DANNY WILLIAMS,

                                         Plaintiff-Appellant,

versus

UNITED PARCEL SERVICE, INC.,

                                         Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Louisiana
                       USDC No. 00-CV-2216
                       - - - - - - - - - -
                        February 21, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Danny Williams appeals the district court’s grant of summary

judgment for defendant United Parcel Service, Inc., as to his

state-law claims alleging wrongful termination and defamation.

The district court held that Williams’ claims were preempted

under § 301 of the Labor Management Relations Act.

     Pro se briefs must be liberally construed, see Haines v.

Kerner, 404 U.S. 519, 520 (1972), but pro se parties are still

required to brief their arguments in order to preserve them.     See

Price v. Digital Equipment Corp., 846 F.2d 1026, 1028 (5th Cir.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-30621
                                -2-

1988).   Williams’ arguments on appeal are conclusory, and the two

legal authorities cited by Williams are not relevant to the

instant case because they involve federal-law claims rather than

state-law claims.   Williams has cited no relevant authority and

has not briefed the only appealable issue, i.e., whether the

district court properly denied his claims as preempted under

§ 301 of the Labor Management Relations Act.

     Accordingly, we find no error in the district court’s

disposition of his instant claims.

     AFFIRMED.